OPINION OF THE COURT. This is an appeal from the decree of the circuit court of Hempstead county, pronounced in a cause wherein John Tilford & Co. were complainants, and Allen M. Oakley, defendant dismissing the complainants’ bill. The complainants filed their bill to enforce a decree-of the Bath circuit court df the state of Kentucky, decreeing the defendant Oakley to pay a specific sum of money. The only question for the consideration of this court is, whether a bill in chancery is the.appropriate remedy to enforce a decree in chancery for> the • payment of a specific sum of money. ‘ We think it is not the proper remedy. The complaint had a clear and complete remedy at law, by an action of debt founded on the decree. Thompson t. Jameson, 1 Cranch. [5 U. S.] 282; Post v. Neafie, 3 Caines, 22; Sadler v. Robins, 1 Camp. 253. Decree affirmed.